Citation Nr: 1500155	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-20 261	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right knee disorder, evaluated as 10 percent disabling from September 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  Jurisdiction over the appeal has since been transferred to the RO in Waco, Texas. 

In October 2011, the Veteran testified at a hearing before the undersigned as to his claim for an extension of a temporary total rating from September 1, 2008, through October 23, 2008, based on the need for convalescence following October 23, 2007, right knee surgery.  In an April 2014 decision, the Board denied the Veteran's claim for an extension of a temporary total rating for convalescence.  The Veteran then appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  

However, the Veteran did not appeal, and the Court did not vacate, that part of the Board's April 2014 decision that denied the appellant's claim for an extension of a temporary total rating for convalescence.  Instead, the Court in an October 2014 order granted the parties' joint motion to vacate and remand the Board's April 2014 decision to the extent that it failed to consider whether the appellant had perfected an appeal of that portion of the December 2008 rating decision that denied an evaluation in excess of 10 percent for the service-connected right knee disorder following the termination of the temporary total disability evaluation on September 1, 2008.  

In its November 2014 Brief, the Veteran's representative thereafter argued that the Board needed to remand the appellant's claim of service connection for a left hip disorder for the issuance of a statement of the case.  Specifically, they argued that in July 2013 the Veteran filed a timely notice of disagreement to an August 2012 rating decision that denied service connection for the left hip disorder and therefore a remand for the issuance of a statement of the case was needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).   However, a review of the record on appeal reveals that the RO did not deny a claim of service connection for a left hip disorder in the August 2012 rating decision; the rating decision only denied service connection for a back disability and a claim for an increased rating for the right knee disorder.  Therefore, notwithstanding the Veteran's representative's claim to the contrary, the Board finds that it does not have jurisdiction over a claim of service connection for a left hip disorder and a remand is not required. 

Accordingly, the Board finds that the only issue on appeal is the issue listed on the first page of this remand - entitlement to an increased rating for a right knee disorder, evaluated as 10 percent disabling from September 1, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the October 2014 Court order, the Board finds that the claim for an increased rating for a right knee disorder is remanded for a statement of the case.  See Manlincon, supra; Also see Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

Accordingly, the appeal is REMANDED to the AOJ for the following action:

The AOJ should issue a statement of the case with respect to the claim for an increased rating for a right knee disorder.  Only if the Veteran files a timely substantive appeal, should this issue should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

